Exhibit 10.47
SIXTH AMENDMENT AND CONSENT
This SIXTH AMENDMENT AND CONSENT (“Amendment”) dated as of May 28, 2010 (the
“Effective Date”) is by and among Brigham Oil & Gas, L.P., a Delaware limited
partnership (the “Borrower”), Brigham Exploration Company, a Delaware
corporation (“Brigham Exploration”), Brigham Inc., a Nevada corporation (the
“General Partner”, together with Brigham Exploration, each a “Guarantor” and
collectively the “Guarantors”, and together with Brigham Exploration and the
Borrower, each a “Credit Party” and collectively the “Credit Parties”), the
Lenders party hereto, and Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent are parties to the Fourth
Amended and Restated Credit Agreement dated as of June 29, 2005, as amended by
the First Amendment thereto dated as of April 10, 2006, the Second Amendment
thereto dated as of March 27, 2007, the Third Amendment thereto dated as of
November 7, 2008, the Fourth Amendment thereto dated as of May 13, 2009 and the
Fifth Amendment thereto dated as of July 24, 2009 (as amended, the “Credit
Agreement”);
WHEREAS, Brigham Exploration desires to redeem all (but not less than all) of
its Preferred Stock currently outstanding for a redemption price of
approximately $10,101,000 plus a premium equal to 1% of such amount plus all
accrued dividends on such Preferred Stock (the “Preferred Stock Redemption”);
WHEREAS, the Preferred Stock Redemption constitutes a Restricted Payment that is
prohibited under Section 6.06 of the Credit Agreement;
WHEREAS, the Administrative Agent and the Majority Lenders have agreed to
(a) consent to the Preferred Stock Redemption and (b) make certain amendments to
the Credit Agreement as provided for herein, in each case, subject to the
conditions herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
Section 2. Amendments to the Credit Agreement.
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definition in its appropriate alphabetical order:
“Reasonably Forecasted Volumes” means, for any period, the volume of
Hydrocarbons reasonably anticipated to be produced from the Borrower’s Oil and
Gas Properties during such period, as determined by the Borrower in conformity
with the guidelines in effect from time to time as promulgated by the Society of
Petroleum Engineers or its successor association and otherwise pursuant to
methodology acceptable to the Administrative Agent in its sole discretion.

 

 



--------------------------------------------------------------------------------



 



(b) Section 5.06 of the Credit Agreement is hereby amended by (i) re-lettering
paragraph (q) thereof as paragraph (r) and (ii) inserting the following as new
paragraph (q):
(q) Reasonably Forecasted Volumes. Concurrently with the delivery of each of the
financial statements referred to in subsections 5.06(a) and (b), a report in
form and substance satisfactory to the Administrative Agent setting forth
Reasonably Forecasted Volumes for the ensuing three year period.
(c) Section 6.02(g) of the Credit Agreement is hereby restated in its entirety
as follows:
(g) Debt of the Borrower under Hydrocarbon Hedge Agreements or Interest Hedge
Agreements that is made (x) with a Person that is, at the time such Hydrocarbon
Hedge Agreement or Interest Hedge Agreement is made, either a Lender or an
Affiliate of a Lender, or (y) with another counterparty rated at least A- or
better by S&P or A3 or better by Moody’s, provided that the aggregate notional
amounts under all such Hydrocarbon Hedge Agreements (other than Hydrocarbon
Hedge Agreement that are floors) do not exceed (i) the greater of (A) 90% of the
Borrower’s proved, developed, producing Hydrocarbon reserves and (B) 65% of
Reasonably Forecasted Volumes, in each case, to be produced during the
twenty-four (24) month period immediately following any date of determination on
an ongoing basis and (ii) the greater of (A) 80% of the Borrower’s proved,
developed, producing Hydrocarbon reserves and (B) 50% of Reasonably Forecasted
Volumes, in each case, to be produced during the remaining term of such
Hydrocarbon Hedge Agreements (such remaining term not to exceed an additional
twelve (12) months) after the twenty-four (24) month period immediately
following such date of determination (with Borrower’s proved, developed,
producing Hydrocarbon reserves to be determined (1) from the date such
Hydrocarbon Hedge Agreements are entered into based on the Engineering Report
most recently delivered pursuant to Section 2.02 or, to the extent provided by
the Borrower, such more recent information and reports concerning the Borrower’s
proved, developed, producing Hydrocarbon reserves which are acceptable to the
Administrative Agent in its sole discretion and (2) in conformity with the
guidelines in effect from time to time as promulgated by the Society of
Petroleum Engineers or its successor association) and that such Hydrocarbon
Hedge Agreements are entered into as a part of its normal business operations as
risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s and its Subsidiaries’ operations;

 

-2-



--------------------------------------------------------------------------------



 



Section 3. Consent.
(a) The Administrative Agent and the Lenders hereby consent to the Preferred
Stock Redemption and agree that the Preferred Stock Redemption shall not
constitute a Default or Event of Default under Section 7.01(c) of the Credit
Agreement as a result of a violation of Section 6.06 of the Credit Agreement;
provided that (i) before and immediately after giving effect to the Preferred
Stock Redemption, no Event of Default has occurred and is continuing and
(ii) prior to the Preferred Stock Redemption, the Borrower shall have delivered
to the Administrative Agent calculations in form and substance satisfactory to
the Administrative Agent certified by a Responsible Officer of Brigham
Exploration demonstrating that Brigham Exploration and its consolidated
Subsidiaries are in compliance, on a pro forma basis after giving effect to the
Preferred Stock Redemption, with the covenants contained in Sections 6.18, 6.19
and 6.24 recomputed as of the last day of the most recently ended fiscal quarter
of Brigham Exploration as if the Preferred Stock Redemption had occurred on the
first day of each relevant period for testing such compliance.
(b) The express consent set forth in this Section 3 is limited to the extent
described herein and shall not be construed to be a consent to or a permanent
waiver of any terms, provisions, covenants, warranties or agreements contained
in the Credit Agreement or in any of the other Loan Documents, unless expressly
provided so herein. The Administrative Agent and the Lenders reserve the right
to exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the Credit Agreement or any other
provision of any Loan Document.
Section 4. Borrowing Base Redetermination. Pursuant to Section 2.02(b)(i) of the
Credit Agreement, the Administrative Agent hereby notifies the Borrower that the
amount of the Borrowing Base has been redetermined by the Administrative Agent
and the Lenders in accordance with Section 2.02(b)(i) of the Credit Agreement,
and has been set by the Administrative Agent and the Lenders at $110,000,000.00,
effective as of the Effective Date.
Section 5. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent:
(a) the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, each Guarantor, the Administrative Agent and the
Majority Lenders; and
(b) the Borrower shall have paid all fees and expenses reimbursable under
Section 10.04(a) of the Credit Agreement to the extent invoiced on or prior to
the date hereof.
Section 6. Representations and Warranties. Each Credit Party hereby represents
and warrants that after giving effect hereto:
(a) the representations and warranties of such Credit Party contained in the
Loan Documents are true and correct in all material respects on and as of the
Effective Date and will be true and correct as of the date of the Preferred
Stock Redemption occurs, after giving effect to the Preferred Stock Redemption,
other than those representations and warranties that expressly relate solely to
a specific earlier date, which shall remain correct as of such earlier date; and
(b) no Default or Event of Default has occurred and is continuing.

 

-3-



--------------------------------------------------------------------------------



 



Section 7. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Credit Agreement are in full
force and effect and that each Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of Article VIII of the Credit
Agreement), as such Obligations may have been amended by this Amendment. Each
Guarantor hereby acknowledges that its execution and delivery of this Amendment
does not indicate or establish an approval or consent requirement by the
Guarantors in connection with the execution and delivery of consents, waivers or
amendments to the Credit Agreement or any of the other Loan Documents.
Section 8. Effect of Amendment.
(a) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender or the Administrative Agent under any
of the Loan Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of any of the Loan Documents.
(b) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
(c) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d) Except as specifically modified above, the Credit Agreement and the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 9. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.

 

-4-



--------------------------------------------------------------------------------



 



Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers to be
effective as of the Effective Date.

            BORROWER:

BRIGHAM OIL & GAS, L.P.

By: Brigham, Inc., its general partner
      By:   /s/ David T. Brigham         David T. Brigham        Executive Vice
President – Land and Administration        GUARANTORS:

BRIGHAM EXPLORATION COMPANY
      By:   /s/ David T. Brigham         David T. Brigham        Executive Vice
President – Land and Administration        BRIGHAM, INC.
      By:   /s/ David T. Brigham         David T. Brigham        Executive Vice
President – Land and Administration   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:  
Assistant Vice President   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

BANK OF AMERICA, N.A.
      By:   /s/ Jeffrey H. Rathkamp         Jeffrey H. Rathkamp        Managing
Director   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Lucy Walker         Name:   Lucy Walker        Title:   Vice
President   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Richard Hawthorne         Name:   Richard Hawthorne       
Title:   Director            By:   /s/ Betsy Jocher         Name:   Betsy
Jocher        Title:   Director   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ Donovan C. Broussard         Donovan Broussard        Managing
Director            By:   /s/ Louis P. Laville, III         Louis P. Laville,
III        Managing Director   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Peter Shen         Name:   Peter Shen        Title:   Vice
President Capital One Bank N.A.   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President            By:   /s/ Vipul Dhadda         Name:   Vipul
Dhadda        Title:   Associate   

Signature Page to Sixth Amendment and Consent to Credit Agreement
Brigham Oil & Gas, L.P.

 

 